Citation Nr: 1514234	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to January 1980.

This matter came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  A review of Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the November 2014 Appellate Brief.


FINDING OF FACT

PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Since the Board is granting the Veteran's claim for entitlement to service connection for  PTSD, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  See 38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for PTSD 

The Veteran has been diagnosed with PTSD and contends it is due to an in-service sexual assault. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f)(4).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's service treatment records do not show a diagnosis of PTSD in service.  

The Veteran submitted a July 2010 statement from her brother.  Her brother recalled that when his sister arrived in 1977 or 1978 she was in extreme distress.  She had flown to Florida and was unable to contact him.  Consequently, she attempted to hitch hike to his house and was assaulted.  In June 2012, the Veteran sent letters to various police agencies in Florida to obtain the police report.  In her inquiry, she stated a gas station attendant called the police after they saw her screaming and running from a car.  A female police officer arrived and wrote a report.  She offered to take the Veteran to the hospital, but the Veteran declined because she had cleaned herself in the gas station restroom prior to the arrival of the police.  The officer gave the Veteran a ride to the bus station and she left the area.  The Veteran no longer had the card that the officer gave her with her case number.  Lastly, the Veteran has also submitted statements from a coworker and her husband that describe her difficulties developing relationships, anxiety, and exaggerated startle response. 

The Veteran has submitted a Vet Center opinion from Ms. M., a licensed clinical social worker, that works as a Military Sexual Trauma Counselor.  In the August 2010 letter, Ms. M. indicated that the Veteran was seen for weekly individual psychotherapy for the conditions of PTSD secondary to being sexually assaulted and sexually harassed in the military.  

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed PTSD.  The Veteran recalled that sometime between 1978 or 1979 that she was sexually assaulted after accepting a ride from two people while on leave in Florida.  The VA examiner diagnosed PTSD and stated that the DSM-IV diagnostic criterion had been met.  The VA examiner indicated that  it was at least as likely as not that the Veteran's PTSD had its onset while in the military.  She conceded that the Veteran's sexual assault could not be proven, but elaborated there was no reason to doubt the Veteran's report as there was no evidence that the assault did not occur.  With regard to the lack of abrupt change of behavior or performance in the Veteran, the VA examiner commented that it is not uncommon for victims to avoid reporting the assault to others as a result of feeling of shame and embarrassment.

Based on the foregoing, the October 2010 VA examiner's opinion and August 2010 Vet Center opinion are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also finds it probative that each medical professional found the Veteran to be credible.  As the applicable regulation specifically provides for submitting the evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, and such a health care professional has offered a probative medical opinion indicating that the Veteran has PTSD due to her claimed in-service sexual assault, service connection for PTSD should be granted.  See 38 C.F.R. § 3.304(f)(4).



ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


